                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


DEIRDRE HOBLEY, ET AL                             CIVIL ACTION NO. 18-cv-1307

VERSUS                                            CHIEF JUDGE HICKS

KANSAS CITY SOUTHERN RAILWAY CO.,                 MAGISTRATE JUDGE HORNSBY
ET AL


                              MEMORANDUM ORDER

      Calvin Hobley was killed in an accident at a KCS railroad crossing. Hobley’s

surviving wife and children (“Plaintiffs”) filed suit in state court against KCS and the

Louisiana DOTD.      KCS has removed the case based on an assertion of diversity

jurisdiction. It acknowledges that Plaintiffs and the DOTD share Louisiana citizenship but

argues the citizenship of the DOTD should be ignored pursuant to the improper joinder

doctrine, which is outlined in Smallwood v. Illinois Central RR Co., 385 F.3d 568 (5th Cir.

2004). The court is obligated to determine subject matter jurisdiction, including whether a

party is improperly joined, either through a motion challenge or on its own initiative.

Gasch v. Hartford Acc. & Indem. Co. 491 F.3rd 278, 281 (5th Cir. 2007).

       If Plaintiffs contest the assertion that the DOTD was improperly joined, they must

file a motion to remand, supported by a memorandum, by November 9, 2018 and explain

why there is a reasonable basis to predict that state law would allow Plaintiffs to recover

against the DOTD. If Plaintiffs timely file a motion to remand, it will be noticed for

briefing so that KCS can respond and attempt to meet its burden on the improper joinder
issue. If Plaintiffs do not timely file a motion to remand and challenge the improper joinder

plea, the court will consider Plaintiffs to concede the point, the DOTD will be dismissed,

and the court will set a scheduling conference to discuss a trial date and related deadlines.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 9th day of October,

2018.




                                        Page 2 of 2
 
